                    Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                          Case Number: CR 20-72-BLG-SPW-2
 DANIELLE LEONA DYE                                                       USM Number: 18063-046
                                                                          Lance G. Lundvall
                                                                          DelendaiU's Auoriicy



THE DEFENDANT:
       pleaded guilty to count(s)                        2 of the Indictment
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                             Offense Ended    Count
 21:841 A=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                        04/29/2020
 Aiding and Abetting; 21:853(A)(1) and (2) and 21 :881(A){11) Forfeiture
 Allegation




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 ^    Count 1 of the Indictment is dismissed on the motion of the United States


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             September 3,2021
                                                             Dale of imposition of Judgment




                                                             )ignature ofJudge

                                                             Susan P. Watters
                                                             United States District Judge_ _
                                                             Name and Title ofJudge

                                                             September 3,2021
                                                             Dale
Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 2 of 7
Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 3 of 7
Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 4 of 7
Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 5 of 7
Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 6 of 7
Case 1:20-cr-00072-SPW Document 75 Filed 09/03/21 Page 7 of 7
